DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 2 February 2022 has been entered and considered. 
Claims 11, 34, and 38 have been amended and claim 37 has been canceled. Claims 11-15, 17-19, 23, 28-29, 32-36, and 38-40, all the claims pending in the application, are rejected. 

Response to Amendment
Claim Rejections - 35 USC § 112
In view of the amendment to claim 38, the rejections under 35 USC 112 are withdrawn. 

Prior Art Rejections
In view of the amendments to independent claim 11, the previously applied rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new interpretation of the references set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15, 17-19, 23, 28-29, 34-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0202351 to Uotsu (hereinafter “Uotsu”) in view of International Application No. WO2013/038874 to Ishimoto (national stage U.S. Patent Application Publication No. 2014/0354813 is used herein as a translation; hereinafter “Ishimoto”) and further in view of U.S. Patent Application Publication No. 2013/0088593 to Ishimoto (hereinafter “Ishimoto2”).
As to independent claim 11, Uotsu discloses a surroundings monitoring system for a work machine (Abstract discloses that Uotsu is directed to obstacle detection for a work machine), comprising: a processor configured to detect an object present around the work machine ([0030-0032] discloses a periphery monitoring controller 22 which detects an obstacle around the vehicle), wherein the processor is configured to display a figure in a second display area on a display apparatus, the figure including a first figure (41) representing the work machine and a second figure (21A1-21D1) drawn along a periphery of the first figure (41), the second figure (21A1-21D1) including a first line extending in a first direction away from the first figure, a second line extending in a second direction away from the first figure, and a line extending from an end of the first line to an end of the second line (see graphic explanation below using Fig. 5 of Uotsu), the processor is configured to highlight a region among the plurality of regions into which the second figure is divided, without displaying an image of the detected object or a mark indicating the detected object in the region, the region corresponding to a direction of the detected object ([0032-0033, 0044] discloses integrating images taken by cameras 21A-21D which image the areas around the vehicle, processing the images as an overhead-view image taken from above the vehicle, the overhead-view image being displayed to the vehicle operator and including icon 41 representing the vehicle and surrounding areas 21A1-21D1, detecting the existence of an obstacle in one of the four areas 21A1-21D1 surrounding the vehicle, and highlighting the region in which the obstacle is detected without displaying an image or a mark), and the processor is configured to display the figure over a still background image in the second display area ([0032-0033, 0044] discloses that the overhead-view image including icon 41 representing the vehicle and surrounding areas 21A1-21D1 is displayed to the vehicle operator, and the region in which the obstacle is detected is highlighted without displaying an image or a mark; since no mark or image is displayed, the background is a still one).
[AltContent: arrow][AltContent: textbox (Claimed first line)][AltContent: textbox (Claimed second line)][AltContent: arrow][AltContent: textbox (Claimed line extending from an end of the first and second lines)]
[AltContent: arrow]
    PNG
    media_image1.png
    273
    499
    media_image1.png
    Greyscale


Although Uotsu’s periphery monitoring controller is clearly embodied in a computing system (i.e, memory coupled to the controller is implicitly disclosed), Uotsu does not expressly disclose that the system comprises a memory or that the controller is coupled to the memory. Uotsu also does not expressly disclose that the processor is configured to simultaneously display an image in a first display area on the display apparatus, the second display area being different from the first display area, the image being generated using a captured image of an image capturing apparatus attached to the work machine. Uotsu also does not expressly disclose the second figure being divided into a plurality of regions in a direction away from the first figure. 
Ishimoto, like Uotsu, is directed to surveilling an area around a work machine by imaging the area around the work machine using multiple cameras, processing the images to generate a virtual view point image 17 from a bird-eye view, and displaying the virtual view point image on a monitor 14 to an operator of the vehicle while highlighting obstacles detected in the area around the work machine (Abstract, [0052, 0084, 0115], and Fig. 5). Ishimoto discloses that the monitor 14 simultaneously displays the bird eye view virtual image 17 and, in a different area of the monitor 14, an actual image 18 captured by the cameras ([0054] and Fig. 5). Ishimoto also discloses that the disclosed steps are performed by a controller 20 coupled to memory 21 ([0057]). Furthermore, similar to Uotsu, Ishimoto discloses a line extending from an end of a first line and an end of a second line (see annotated Fig. 3 below). Notably, Ishimoto’s line divides the peripheral zones into a dangerous zone Z1 and an attention zone Z2 in a direction away from work machine image 17M (See [0063-0064]). 
[AltContent: textbox (Claimed line extending from an end of the first and second lines; analogous to Uotsu’s line; divides the peripheral zones into a dangerous zone Z1 and an attention zone Z2 in a direction away from work machine image 17M)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Claimed first line)][AltContent: textbox (Claimed second line)]
    PNG
    media_image2.png
    602
    432
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uotsu to include a display area different from that of the virtual overhead-view image for displaying the actual images captured by the cameras simultaneous to displaying the virtual overhead-view image, to include memory coupled to the controller, and to utilize a line to divide the peripheral zones into a dangerous zone Z1 and an attention zone Z2 in a direction away from work machine image 17M, as taught by Ishimoto, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enable the operator of the vehicle to recognize the location and context of an obstacle, and to delineate different levels of danger/attention of the obstacle.	
an entirety of the figure is displayed.
	Ishimoto2, like Uotsu, is directed to monitoring an area around a work machine and displaying a bird’s eye view image to the operator of the work machine to identify obstacles (e.g., workers) around it (Abstract). Ishimoto2 discloses that a worker may be detected in a first area 101, a second area 102 closer to the work machine than the first area, and a third area 103 outside the first area in which workers are not detected because the operator can readily observe them ([0078-0082, 0052-0054] and Fig. 5). Notably, these areas are analogous to Ishimoto’s dangerous zone Z1 and attention Z2. Further, the areas of Ishimoto2 are displayed in their entirety to the operator (See at least Figs. 10, 20 and 21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Uotsu and Ishimoto to display the entirety of the work figure including surrounding zones to the operator, as taught by Ishimoto2, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to provide that optimal information to the operator regarding the surrounding conditions of the work machine ([0016] of Ishimoto2).  

As to claim 12, the proposed combination of Uotsu, Ishimoto and Ishimoto2 further teaches that the processor is configured to display the second display area, such that the second display area includes a back side of the first figure representing the work machine 
As to claim 13, the proposed combination of Uotsu, Ishimoto and Ishimoto2 further teaches that the processor is further configured to determine an undetected state and a two-stage detected state that is based on a distance from the work machine, the two-stage detected state includes a first detected state and a second detected state, and the distance from the work machine to the object is greater when the object is a cause of the first detected state than when the object is a cause of the second detected state ([0078-0082, 0052-0054] and Fig. 5 of Ishimoto2 discloses that a worker may be detected in a first area 101, a second area 102 closer to the work machine than the first area, and a third area 103 outside the first area in which workers are not detected because the operator can readily observe them).
As to claim 15, the proposed combination of Uotsu, Ishimoto and Ishimoto2 further teaches that the processor is configured not to display a message reporting the first detected state in the first detected state, and is configured to display a message reporting the second detected state in the second detected state (Figs. 7-8 of Ishimoto2 disclose that, in intermediate range mode, a message is displayed only if a worker has entered the closest alarm zone).
As to claim 17, the proposed combination of Uotsu, Ishimoto and Ishimoto2 further teaches that the second figure has a shape of a partial circle having a cut at a position corresponding to a front side of the first figure representing the work machine (Fig. 3 of Ishimoto shows that the output image has a shape of a partial circle excluding a front side of the icon representing the work machine 17M).
As to claim 18, the proposed combination of Uotsu, Ishimoto and Ishimoto2 further teaches that the second figure has a shape of a partial circle, and is divided into a plurality of sectorial figures by a plurality of lines extending away from the first figure representing the work machine to a circumferential line of the partial circle, such that the plurality of sectorial figures correspond to azimuth directions (Fig. 3 of Ishimoto shows that the output image has the shape of a partial circle divided into sections by lines extending from the icon representing the work machine 17M to circumferential lines of the partial circle 19L and 19R, thereby forming sections corresponding to azimuth directions).
As to claim 19, the proposed combination of Uotsu, Ishimoto and Ishimoto2 further teaches that the first display area is greater than the second display area (Fig. 3 of Ishimoto shows that the bird’s eye view image is larger than the camera image).
As to claim 23, the proposed combination of Uotsu, Ishimoto and Ishimoto2 further teaches a work machine including the surroundings monitoring system as set forth in claim 11 (See above rejection of claim 11; Abstract discloses that Ishimoto is directed to a work machine including a system for surveilling an area around the work machine).
As to claim 28, the proposed combination of Uotsu, Ishimoto and Ishimoto2 further teaches that the figure is an indicator of object detection ([0115] of Ishimoto discloses that a marking 52 is superimposed around a detected obstacle in an area around the work machine in the virtual view point image 17 in order to highlight the obstacle for the operator).
As to claim 29, the proposed combination of Uotsu, Ishimoto and Ishimoto2 further teaches that the first figure is an icon of the work machine, and4Docket No.: 18SJ-001 App. No.: 15/976,146the processor is configured to highlight an entirety of a region corresponding to the direction of the detected object among the plurality of regions (Figs. 14A-C of Ishimoto show that the virtual image 17 includes an icon of the work machine 17M, that the region around the work machine is pre-divided into regions, and the location at which the obstacle is detected is highlighted by marker 
As to claim 34, the proposed combination of Uotsu, Ishimoto and Ishimoto2 further teaches that an outline of the second figure includes the first line extending in the first direction away from the first figure, the second line extending in the second direction away from the first figure, and the line extending from an end of the first line to an end of the second line, and the line extending from the end of the first line to the end of the second line is a curved line, and an entirety of the curved line is a part of a circumference of a circle (Fig. 3 of Ishimoto, as annotated above in the detailed rejection of claim 11, shows that the line connecting the first and second lines is a curved one that forms part of a circumference of a circle, all of which are included within the outline of the screen displayed to the operator).
The proposed combination of Uotsu, Ishimoto and Ishimoto2 does not expressly disclose that the line extends from a terminal end of the first line to a terminal end of the second line. However, according to MPEP 2144.04(I), “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.” The difference between the proposed combination of references and the claimed invention merely amounts to an aesthetic design change. The first and second lines in Ishimoto could have been shortened without changing the function of these lines – namely, to distinguish the danger and attention zones Z1 and Z2. Importantly, as best understood, the function of the first and second lines in the claimed invention is the same as that taught by Ishimoto – “to distinguish the plurality of regions in a direction away from the first figure” (corresponding to Ishimoto’s zones Z1 and Z2). 
[AltContent: textbox (Claimed first line and second line extend beyond the connecting points of the curved lines connecting the two. However, shortening these lines is a design choice.)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    602
    432
    media_image2.png
    Greyscale

As to claim 35, the proposed combination of Uotsu, Ishimoto and Ishimoto2 further teaches that the entirety of the curved line is out of contact with an outline of the second display area (Fig. 3 of Ishimoto, as annotated above in the detailed rejection of claim 11, shows that an entirety of the line connecting the first and second lines is a curved one that does not contact the border of the second display area). 
As to claim 36, the proposed combination of Uotsu, Ishimoto and Ishimoto2 further teaches that the curved line includes a plurality of line segments corresponding to two or more of the plurality of regions (Fig. 3 of Ishimoto, as annotated above in the detailed rejection of claim 11, shows boundary lines 19L and 19R forming the plurality of regions).
As to claim 38, the proposed combination of Uotsu, Ishimoto and Ishimoto2 further teaches that the still background image is a solid-color image (Fig. 3 of Ishimoto shows that the still background area in front of the work machine is a solid white image). 
As to claim 39, the proposed combination of Uotsu, Ishimoto and Ishimoto2 further teaches that a color of the solid- color image remains unchanged regardless of whether the object is detected (Fig. 3 of Ishimoto shows that the still background area in front of the work machine remains unchanged regardless of whether an obstacle enters that area since the operator can see that forward area, as opposed to the sides and rear of the work machine; see also [0045]).
As to claim 40, the proposed combination of Uotsu, Ishimoto and Ishimoto2 further teaches that a color of the solid- color image remains unchanged before and after detection of the object (Fig. 3 of Ishimoto shows that the still background area in front of the work machine remains unchanged regardless of whether an obstacle enters or exits that area since the operator can see that forward area, as opposed to the sides and rear of the work machine; see also [0045]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Uotsu in view of Ishimoto and Ishimoto2 and further in view of U.S. Patent Application Publication No. 2011/0228980 to Ichikawa et al. (hereinafter “Ichikawa”).
As to claim 14, the proposed combination of Uotsu, Ishimoto and Ishimoto2 further teaches that the processor is configured to distinguishably display a region corresponding to the first detected state, a region corresponding to the second detected state, and a region corresponding to the undetected state among the plurality of regions in the second display area ([0078-0082, 0052-0054] and Fig. 5 of Ishimoto2 discloses that a worker may be detected in a first area 101, a second area 102 closer to the work machine than the first area, and a third area 103 outside the first area in which workers are not brought to the operator’s attention via alarm because the operator can readily observe them; Fig. 7 of Ishimoto2 shows that the detected workers are displayed in the various areas on the output image).
Ishimoto2 discloses that the different regions are displayed in different gradations (See Fig. 7), but the proposed combination of Uotsu, Ishimoto and Ishimoto2 does not expressly disclose that the various regions are displayed in different colors. 
	Ichikawa, like Uotsu and Ishimoto, is directed to monitoring the surroundings of a machine and alerting the operator of obstacles (Abstract). Ichikawa discloses that a region in which an obstacle is detected may be displayed in a different color to in order to emphasize the region to the operator ([0055-0058]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Uotsu, Ishimoto and Ishimoto2 to display the different regions in different colors, as taught by Ichikawa, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to emphasize regions in which an obstacle is detected to the operator ([0055] of Ichikawa).

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Uotsu in view of Ishimoto and Ishimoto2 and further in view of U.S. Patent Application Publication No. 2017/0298595 to Machida (hereinafter “Machida”).
As to claim 32, although Ishimoto discloses circumferential lines in the overhead-view image indicating distance from the work machine (Figs. 10A-C), the proposed combination of Uotsu, Ishimoto, and Ishimoto2 does not expressly disclose that the processor is further configured to display a distance image over the image in the first display area, the distance image indicating a distance from the work machine, and a circumferential line of the second figure corresponds to the distance image and indicates the distance in the second display area.
Machida, like Ishimoto, is directed to a surrounding monitoring device for a work machine in which a plurality of cameras which acquire images of the area around the work machine, and an image processing unit generates a bird’s-eye image based on the images and simultaneously displays the bird’s-eye image 61 with actual images 62 from the camera (Abstract, [0044] and Fig. 9). Machida discloses that guide information D is displayed in both the image 62 and the bird’s-eye image 61 as a circumferential line indicating distance ([0054] and Fig. 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Uotsu, Ishimoto and Ishimoto2 to display guide information in both the image and the bird’s-eye image as a circumferential line indicating distance, as taught by Machida, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would 
As to claim 33, the proposed combination of Uotsu, Ishimoto, Ishimoto2 and Machida further teaches that the second figure is a partial circle including a partial rectangle, the processor is further configured to display a first distance image and a second distance image over the image in the first display area, the first distance image and the second distance image indicating a first distance and a second distance, respectively, from the work machine, the first distance being different from the second distance, and a circumferential line of the partial circle and a circumferential line of the partial rectangle correspond to the first distance image and the second distance image and indicate the first distance and the second distance, respectively, in the second display area (Fig. 3 of Ishimoto shows that the output image includes concentric partial circles excluding a front side of the icon representing the work machine 17M which represent distances therefrom; Figs. 9-10 of Machida discloses that the first guide information D11 (corresponding to Ishimoto’s inner partial circle) is rectangular and represents a first distance and is disposed circumferentially inside second guide information D12 (corresponding to Ishimoto’s outer partial circle) which is circular, and that these guide lines are present in the camera images 62, as well as the bird’s-eye view image 61; the reasons for combining the references are analogous to those discussed above in conjunction with claim 32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663